January 22, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals


      IN RE A PURPORTED LIEN OR CLAIM AGAINST TU NGUYEN

                             NO. 14-14-00021-CV

                     ________________________________



       This cause, an appeal from an order denying appellant Tu Nguyen’s Motion
for Judicial Review of Documentation or Instruments Purporting to Create a Lien
or Claim, signed January 3, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the trial court’s order. We AFFIRM
the trial court’s order.

       We order appellant, Tu Nguyen to pay all costs incurred in this appeal. We
further order this decision certified below for observance.